DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9-11, filed 4/8/2022 (entered via an RCE filed 5/9/22), with respect to claims 1, 7, and 13 have been fully considered and are persuasive.  The rejection of 2/9/22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with applicant’s remarks with respect to the prior art of record (Lu, Matsukawa, and Mitra), where the prior art of record does not appear to teach or reasonably suggest the amended features of independent claims 1, 7, and 13.
Lu teaches equalizer presets, where different equalization profiles are associated with different music clusters, or music groups of the same genre (see Lu, ¶ 0342).  The incoming music’s spectral shape is compared to each music cluster’s spectral shape to determine the best matching music cluster by determining confidence values of the incoming music with respect to each cluster (see Lu, ¶ 0342-0343).  Importantly, Lu teaches an index value (c*), such as selecting the best matching music cluster for the incoming music, and applying the equalization profile associated with the best matching music cluster (see Lu, ¶ 0343).
Herein, Lu teaches “obtaining the moderate index between the plurality of probability values”, where Lu computed the confidence values with respect to each cluster and selecting the best cluster with index c* (see Lu, ¶ 0342-0343).
However, Lu does not appear to teach or reasonably suggest the amended feature, wherein “the moderate index being based on a summation of differences between the plurality of probability values and a total number of the plurality of music attributes”.  Lu does teach that a weighted sum of every profile is computed to create a proper equalization profile, where there appears to be a one to one correspondence of each profile to each music cluster (see Lu, ¶ 0344).  However, Lu’s weighted sum feature does not appear to teach or reasonably suggest that the moderate index is obtained from the weighted sum, because here Peq is equal to the weighted sum and Lu does not teach or reasonably suggest the features with respect to the weights would lead to the claimed features.
Cox et al., US 2009/0306797 A1 (hereafter Cox), teaches music analysis, wherein features of music classification is disclosed (see Cox, abstract and ¶ 0013-0014).  Herein, Cox teaches training the classification system to create sub-nodes in a classification tree (see Cox, ¶ 0040 and 0044-0050, figure 5, and figure 6).  
Cox clearly teaches similar features with respect to the applicant’s specification, where Cox teaches the use of the Gini index (see Cox, ¶ 0046, figure 6, and Annex 1) and applicant discloses a Gini coefficient with respect to the moderate index (see instant specification, p. 14, ¶ 0081-0089).  However, Cox does not appear to teach or reasonably suggest, alone or in combination with the cited prior art of record, the features of the claims.
Therefore, claims 1, 7, and 13 are allowable over the prior art of record.  Claims 3-6 and 9-12 are allowable because they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West, K., and Cox, S., “Finding An Optimal Segmentation for Audio Genre Classification”, is cited because Cox et al., US 2009/0306797 A1, included the paper in Annex 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653